                                                                                                 FILED
                                                                                        2018 Nov-26 AM 09:30
                                                                                        U.S. DISTRICT COURT
                                                                                            N.D. OF ALABAMA


                         UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF ALABAMA
                              SOUTHERN DIVISION

JEROME WILLIAMS,                                     )
                                                     )
       Movant/Defendant,                             )
                                                     )    Case Numbers:
vs.                                                  )    2:16-cv-8101-CLS
                                                     )    (2:97-cr-0377-CLS-JHE)
                                                     )
UNITED STATES OF AMERICA,                            )
                                                     )
       Respondent.                                   )


                                MEMORANDUM OPINION

       This action is before the court on the motion filed by Jerome Williams to

vacate, set aside, or correct sentence, pursuant to 28 U.S.C. §2255.1                 Upon

consideration of the motion and the parties’ briefs,2 this court concludes that

Williams’s motion is due to be denied.

                            I. PROCEDURAL BACKGROUND

       On February 20, 1998, Williams pleaded guilty to one count of bank robbery,

in violation of 18 U.S.C. § 2113(a)&(d) (Count One); one count of carrying or using



       1
           See doc. no. 1 in case no. 2:16-cv-8101-CLS.
       2
        See the following documents in case no. 2:16-cv-8101-CLS: 6 (Response to Williams’s §
2255 Motion); 7 (Reply to the Government’s Response to Mr. Williams’s § 2255 Motion); 9
(Supplemental Authority to Mr. Williams’s § 2255 Motion); 10 (Second Notice of Supplemental
Authority to Mr. Williams’s § 2255 Motion); 12 (Response to Williams’s Second Notice of
Supplemental Authority); 13 (Reply to Government’s Response to Mr. Williams’s Second Notice
of Supplemental Authority).
a firearm in relation to a crime of violence, in violation of 18 U.S.C. § 924(c)(1)

(Count Two); and, one count of possession of a firearm by a convicted felon, in

violation of 18 U.S.C. § 922(g)(1) (Count Four).3 He was sentenced on May 21,

1998, to imprisonment for a term of 300 months (25 years) on Count One, 327

months (27 years and 3 months) on Count Four (to be served concurrently with the

sentence on Count One), and 60 months (5 years) on Count Two (to be served

consecutively to the sentence on Counts One and Four).4

        Generally speaking, a violation of 18 U.S.C. § 922(g)(1) (Count Four) is

punishable by a maximum prison sentence of 120 months, or 10 years. 18 U.S.C. §

924(a)(2). Here, however, Williams’s sentence was enhanced under the Armed

Career Criminal Act (“ACCA”), 18 U.S.C. § 924(e), which provides, in pertinent part,

that:

               In the case of a person who violates section 922(g) of this title and
        has three previous convictions by any court referred to in section
        922(g)(1) of this title for a violent felony or a serious drug offense, or
        both, committed on occasions different from one another, such person
        shall be fined under this title and imprisoned not less than fifteen years,
        and, notwithstanding any other provision of law, the court shall not
        suspend the sentence of, or grant a probationary sentence to, such person
        with respect to the conviction under section 922(g).

18 U.S.C.A. § 924(e)(1) (emphasis supplied).


        3
            See doc. no. 40 in case no. 2:97-cr-0377-CLS-JHE.
        4
            See doc. no. 55 in case no. 2:97-cr-0377-CLS-JHE (Judgment).

                                                 2
       The convictions and sentences this court imposed upon Williams were affirmed

by the Eleventh Circuit on direct appeal in 1999.5 Williams has filed two previous

motions to vacate, set aside, or correct his sentence — one in 2005 and one in 2010.

Both motions were either denied or dismissed by this court.6 Williams, therefore,

would have been unable to file a third § 2255 motion without first receiving

permission from the Eleventh Circuit Court of Appeals. See 28 U.S.C. § 2255(h) (“A

second or successive motion must be certified as provided in section 2244 by a panel

of the appropriate court of appeals . . . .”); 28 U.S.C. § 2244. The Eleventh Circuit

granted him that permission on June 27, 2016, because it found that the Supreme

Court’s decision in Johnson v. United States, 576 U.S. ___, 135 S. Ct. 2551 (2015),

constituted “a new rule of constitutional law, made retroactive to cases on collateral

review by the Supreme Court, that was previously unavailable.” 28 U.S.C. §

2255(h)(2).7

                                      II. DISCUSSION

       At the time of Williams’s sentencing, the ACCA defined the term “violent

felony” as:




       5
           See doc. no. 66 in case no. 2:97-cr-0377-CLS-JHE (Eleventh Circuit Mandate).
       6
           See case no. 2:05-cv-8075-CLS-RRA; case no. 2:10-cv-8012-CLS-RRA.
       See doc. no. 2 in case no. 2:16-cv-8101-CLS (Notice of Appellate Authorization to Consider
       7


a Second Motion Under 28 U.S.C. § 2255).

                                                3
              “any crime punishable by imprisonment for a term exceeding one
       year . . . that —

                       (i) has as an element the use, attempted use, or threatened
                use of physical force against the person of another; or

                      (ii) is burglary, arson, or extortion, involves use of
                explosives, or otherwise involves conduct that presents a serious
                potential risk of physical injury to another.”

Johnson, 135 S. Ct. at 2555-56 (quoting 18 U.S.C. § 924(e)(2)(B)) (emphasis in

Johnson). Subdivision (i) is commonly referred to as the “elements clause,” and the

first part of subdivision (ii) is referred to as the “enumerated offenses clause.” The

italicized language in subdivision (ii) is referred to as the “residual clause” of the

statute, and it was struck down by the Supreme Court’s Johnson decision as being

unconstitutionally vague. See id. at 2557, 2563.8

       The enhancement of Williams’s federal sentence was based upon his previous

convictions for: (1) federal kidnapping in 1977; (2) Kentucky first degree robbery,

also in 1977; and, (3) Georgia armed robbery in 1983.9 He does not challenge the

sentencing court’s reliance upon the robbery convictions to enhance the sentence, but

he asserts that the kidnapping conviction was not a proper enhancer because it could




       8
        The Supreme Court declared its holding in Johnson retroactive to cases on collateral review
in Welch v. United States, – U.S. – , 136 S. Ct. 1257, 1265 (2016).
       9
           See doc. no. 54 in case no. 2:97-cr-0377-CLS-JHE, at 9-13 (Presentence Investigation
Report).

                                                4
only have been considered under the residual clause of the ACCA, which is no longer

valid after Johnson.

      The Eleventh Circuit recently clarified the appropriate framework for

determining whether a sentence was enhanced under the now-invalid residual clause:

             To prove a Johnson claim, a movant must establish that his
      sentence enhancement “turn[ed] on the validity of the residual clause.”
      In other words, he must show that the clause actually adversely affected
      the sentence he received. In re Thomas, 823 F.3d 1345, 1349 (11th Cir.
      2016). Only if the movant would not have been sentenced as an armed
      career criminal absent the existence of the residual clause is there a
      Johnson violation. That will be the case only (1) if the sentencing court
      relied solely on the residual clause, as opposed to also or solely relying
      on either the enumerated offenses clause or elements clause (neither of
      which were called into question by Johnson) to qualify a prior
      conviction as a violent felony, and (2) if there were not at least three
      other prior convictions that could have qualified under either of those
      two clauses as a violent felony, or as a serious drug offense.

             Critical to our decision on the merits issue in this case is the
      burden of proof and persuasion. The Government contends that a §
      2255 movant bears the burden of proving that his sentencing
      enhancement was imposed because the sentencing court used the
      residual clause. Beeman argues that if it is merely possible that the court
      relied on that clause to enhance the sentence, then he has met his burden.
      We conclude, and hold, that, like any other § 2255 movant, a Johnson
      § 2255 claimant must prove his claim. To prove a Johnson claim, the
      movant must show that — more likely than not — it was use of the
      residual clause that led to the sentencing court’s enhancement of his
      sentence. If it is just as likely that the sentencing court relied on the
      elements or enumerated offenses clause, solely or as an alternative basis
      for the enhancement, then the movant has failed to show that his
      enhancement was due to use of the residual clause.

Beeman, 871 F.3d at 1221-22 (footnotes omitted, alteration in original).

                                          5
       The Eleventh Circuit provided some examples of evidence from the sentencing

record that might indicate whether the district court relied on the residual clause:

       Some sentencing records may contain direct evidence: comments or
       findings by the sentencing judge indicating that the residual clause was
       relied on and was essential to application of the ACCA in that case. Nor
       do we mean to suggest that there will not sometimes be sufficient
       circumstantial evidence to show the specific basis of the enhancement.
       For example, there could be statements in the PSR, which were not
       objected to, recommending that the enumerated clause and the elements
       clause did not apply to the prior conviction in question and did not apply
       to other prior convictions that could have served to justify application
       of the ACCA. Or the sentencing record may contain concessions by the
       prosecutor that those two other clauses do not apply to the conviction in
       question or others. And there could be other circumstances on which a
       movant can rely; the above are but a few examples. Each case must be
       judged on its own facts.

Beeman, 871 F.3d at 1224 n.4.

       Here, Williams and the United States agree that there is nothing in the record

of the sentencing proceedings to indicate the clause under which Williams’s prior

kidnapping conviction qualified for ACCA enhancement.10 Instead, Williams argues

that the state of the law at the time of his sentencing makes clear that his sentence

could only have been enhanced pursuant to the residual clause. See id. at 1224 n.5

       10
          See doc. no. 10 in case no. 2:16-cv-8101-CLS (Second Notice of Supplemental Authority
to Mr. Williams’s 28 U.S.C. § 2255 Motion), at 3 (“A focus on the law at the time of sentencing is
particularly appropriate in Mr. Williams’s case, because his Presentence Investigation Report
(“PSR”) did not identify any specific clause of the ACCA in classifying the kidnapping conviction
as a violent felony.”); doc. no. 12 in case no. 2:16-cv-8101-CLS (Response to Williams’s Second
Notice of Supplemental Authority), at 3 (“Williams acknowledges that nothing in the record reflects
this Court’s reliance in 1998 on the residual clause to find that his prior kidnapping conviction
qualified as a violent felony.”).

                                                6
(“[I]f the law was clear at the time of sentencing that only the residual clause would

authorize a finding that the prior conviction was a violent felony, that circumstance

would strongly point to a sentencing per the residual clause.”) (alteration supplied).

       When Williams was sentenced in 1998, the Eleventh Circuit had not

commented on whether a federal kidnapping offense should be considered for ACCA

enhancement under the elements clause, the residual clause, or both.11 The United

States asserts that the most applicable law at the time was the Eleventh Circuit’s

decision in United States v. Salemi, 26 F.3d 1084 (11th Cir. 1994). There, Salemi

was found guilty on a federal kidnapping charge, and the issue on appeal was the

length of his sentence. Id. at 1086. Salemi was eligible for a downward departure

under the Sentencing Guidelines as a result of his diminished mental capacity, but

only if his offense was “non-violent.” Id. (citing U.S.S.G. § 5K2.13). The Eleventh

Circuit held that:

              Kidnapping is a violent crime. Section 4B1.2, U.S.S.G., defines
       crime of violence as any offense that “has as an element the use,
       attempted use, or threatened use of physical force against the person of
       another.” Application Note 2 of U.S.S.G. § 4B1.2 includes kidnapping
       in its listing of crimes that are crimes of violence. The Commission
       recognized that kidnapping inherently involves the threat of violence.




       11
         The court notes this is the case for most offenses. Before Johnson, there was no need for
sentencing courts to specify the clause under which a sentence was enhanced, and most courts did
not do so.

                                                7
Salemi, 26 F.3d at 1087 (emphasis supplied). The Salemi decision is very persuasive,

because, even though it concerned a “crime of violence” under the Sentencing

Guidelines, the definition of that term is identical to the definition of a “violent

felony” under the elements clause of the ACCA. See 18 U.S.C. § 924(e)(2)(B)(i)

(“[T]he term ‘violent felony’ means any crime punishable by imprisonment for a term

exceeding one year . . . that – (i) has as an element the use, attempted use, or

threatened use of physical force against the person of another.”) (alteration and

ellipsis supplied). See also United States v. Patino, 962 F.2d 263, 267 (2d Cir. 1992)

(alteration supplied) (“That the crime of kidnapping involves the threatened use of

physical force against a person and is thus a crime of violence under [the elements

clause of 18 U.S.C. § 924(c), which provides for a sentencing enhancement for using

a firearm during a crime of violence,] cannot be questioned.”).

      Williams acknowledges that Salemi “makes the conclusion [of which clause

supports an ACCA enhancement based upon a prior kidnapping charge] more

‘unclear’ than it otherwise would be.”12 He also acknowledges that “[c]lassifications

of crimes of violence under the Guidelines often are practically conclusive as to

classifications of violent felonies under the ACCA.”13 The court is not persuaded by



      12
        Doc. no. 13 in case no. 2:16-cv-8101-CLS (Reply to Government’s Response to Mr.
Williams’s Second Notice of Supplemental Authority), at 6.
      13
           Id. (alteration supplied).

                                          8
Williams’s argument that the commentary to the Sentencing Guidelines renders the

classification of federal kidnapping as a “crime of violence” irrelevant to the inquiry

under the ACCA.

      Williams asserts, on the other hand, that other courts’ decisions indicated, prior

to 1998, that kidnapping could only be considered a crime of violence under the

residual clause of the ACCA. See United States v. Williams, 110 F.3d 50, 52-53 (9th

Cir. 1997) (holding that a prior Oregon kidnapping charge was a “crime of violence”

under the residual clause of the Sentencing Guidelines); United States v. Kaplansky,

42 F.3d 320, 323 (6th Cir. 1994) (holding that a prior Ohio kidnapping qualified for

ACCA enhancement under the residual clause, where the government did not argue

that it qualified under the elements clause); United States v. Phelps, 17 F.3d 1334,

1342 (10th Cir. 1994) (finding that a prior Missouri kidnapping offense qualified for

ACCA enhancement under the residual clause).

      In summary, there is persuasive authority supporting both the United States’s

and Williams’s arguments. Thus, the best that can be said is that it was unclear at the

time of Williams’s 1998 sentencing whether his prior conviction for federal

kidnapping would have been considered under the elements clause of the ACCA, the

residual clause, or possibly both. Williams has thus failed to satisfy his burden under

Johnson of proving that, more likely than not, the sentencing court relied upon the


                                           9
residual clause to enhance his sentence. See Beeman, 871 F.3d at 1225 (citations

omitted) (“Where, as here, the evidence does not clearly explain what happened . . .

the party with the burden loses.”).

                                III. CONCLUSION

      Because Williams had three prior convictions that qualified for enhancement

as violent felonies under the elements clause (i.e., federal kidnapping, Kentucky first

degree robbery, and Georgia armed robbery), his sentence was properly enhanced

under the ACCA, and his § 2255 motion is due to be denied. An appropriate order

will be entered contemporaneously herewith.

      DONE this 26th day of November, 2018.


                                               ______________________________
                                               United States District Judge




                                          10
